          Case 5:20-cv-03117-SAC Document 6 Filed 09/03/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


VINCENT LEE WALKER,

               Plaintiff,

               v.                                             CASE NO. 20-3117-SAC

STATE OF KANSAS, et. al,

               Defendants.



                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Vincent Lee Walker is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 5.) Plaintiff is housed at the Douglas

County Jail in Lawrence, Kansas (“DCJ”).

       Plaintiff alleges in his Complaint (Doc. 1) that he was sentenced to serve six months in

custody and six months of probation. Plaintiff alleges that after serving seven months in custody

he was released on probation. Plaintiff alleges that a probation violation was issued almost a

month after he was supposed to be released from probation. Plaintiff is now in jail for the

probation violation which resulted in several new charges. Plaintiff alleges that his probation

officer mistakenly issued a probation violation after his probation was completed.




                                                 1
          Case 5:20-cv-03117-SAC Document 6 Filed 09/03/20 Page 2 of 6




       Plaintiff names as defendants: the State of Kansas; Jeremy Bryant, probation officer; snf

Paula B. Martin, retired judge. Plaintiff seeks monetary damages.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a



                                                2
           Case 5:20-cv-03117-SAC Document 6 Filed 09/03/20 Page 3 of 6




cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).




                                                   3
          Case 5:20-cv-03117-SAC Document 6 Filed 09/03/20 Page 4 of 6




III. DISCUSSION

       1. Heck Bar

       Before Plaintiff may proceed in a federal civil action for monetary damages based upon

an invalid conviction or sentence, he must show that his conviction or sentence has been

overturned, reversed, or otherwise called into question. Heck v. Humphrey, 512 U.S. 477 (1994).

If Plaintiff has been convicted and a judgment on Plaintiff’s claim in this case would necessarily

imply the invalidity of that conviction, the claim may be barred by Heck. In Heck v. Humphrey,

the United States Supreme Court held that when a state prisoner seeks damages in a § 1983

action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87. Plaintiff has not alleged that the

conviction or sentence has been invalidated.

       2. Immunities

               a. State of Kansas

       The State of Kansas and its agencies are absolutely immune from suits for money

damages under the Eleventh Amendment. The Eleventh Amendment presents a jurisdictional bar

to suits against a state and “arms of the state” unless the state waives its immunity. Peterson v.

Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013) (quoting Wagoner Cnty. Rural Water Dist. No. 2

v. Grand River Dam Auth., 577 F.3d 1255, 1258 (10th Cir. 2009)). Because Plaintiff has neither


                                                 4
          Case 5:20-cv-03117-SAC Document 6 Filed 09/03/20 Page 5 of 6




made a specific claim against the State of Kansas nor shown any waiver of immunity from suit,

he must show cause why this defendant should not be dismissed from this action.

               b. Judge

       Plaintiff names a state court judge as a defendant. State court judges are entitled to

personal immunity. “Personal immunities . . . are immunities derived from common law which

attach to certain governmental officials in order that they not be inhibited from ‘proper

performance of their duties.’” Russ v. Uppah, 972 F.2d 300, 302–03 (10th Cir. 1992) (citing

Forrester v. White, 484 U.S. 219, 223, 225 (1988)).

       Plaintiff’s claims against the state court judge should be dismissed on the basis of judicial

immunity. A state judge is absolutely immune from § 1983 liability except when the judge acts

“in the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978)

(articulating broad immunity rule that a “judge will not be deprived of immunity because the

action he took was in error, was done maliciously, or was in excess of his authority . . . .”); Hunt

v. Bennett, 17 F.3d 1263, 1266 (10th Cir. 1994). Only actions taken outside a judge’s judicial

capacity will deprive the judge of judicial immunity. Stump, 435 U.S. at 356–57. Plaintiff

alleges no facts whatsoever to suggest that the defendant judge acted outside of her judicial

capacity. Plaintiff’s claims against the state court judge are subject to dismissal.

               c. Court Services Officer

       Plaintiff names his probation officer as a defendant. When the challenged activities of a

probation officer are intimately associated with the judicial phase of the criminal process, they

are entitled to absolute immunity. Tripati v. U.S.I.N.S., 784 F.2d 345, 348 (10th Cir. 1986)

(finding that probation officers who assist in the decision whether to order pretrial release and in

the selection of an appropriate sentence are an important part of the judicial process and entitled



                                                  5
           Case 5:20-cv-03117-SAC Document 6 Filed 09/03/20 Page 6 of 6




to immunity). When preparing a presentence report “it is evident . . . that the probation service is

an arm of the court. It is not an investigative arm for the prosecution. A presentence report is

prepared exclusively at the discretion of and for the benefit of the court.” Id. (citing United

States v. Dingle, 546 F.2d 1378, 1380–81 (10th Cir. 1976)). Plaintiff has not alleged that

Defendant Bryant was acting other than as an arm of the court. Plaintiff is directed to show

cause why his claims against Defendant Parker should not be dismissed.

IV. Response Required

        Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Failure to respond may result in dismissal of this action without

further notice for failure to state a claim.

        IT IS THEREFORE ORDERED THAT Plaintiff is granted until September 30, 2020,

in which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

        IT IS SO ORDERED.

        Dated September 3, 2020, in Topeka, Kansas.

                                               s/ Sam A. Crow
                                               Sam A. Crow
                                               U.S. Senior District Judge




                                                 6
